

114 S390 IS: Making Public Land Public Access Act
U.S. Senate
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 390IN THE SENATE OF THE UNITED STATESFebruary 5, 2015Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend title 54, United States Code, to ensure that amounts in the land and water conservation
			 fund are made available for projects to provide recreational public
			 access, and for other purposes.1.Short
 titleThis Act may be cited as the Making Public Land Public Access Act.2.Availability of
			 land and Water Conservation Fund for recreational public access
 projects(a)Availability of fundsSection 200303 of title 54, United States Code, is amended to read as follows:200303.Availability of funds for certain projects(a)In generalNotwithstanding any other provision of this Act, the Secretary and the Secretary of Agriculture shall ensure that, of the amounts requested for the fund for each fiscal year, not less than the greater of 1.5 percent of the amounts or $10,000,000 shall be made available for projects identified on the priority list developed under subsection (b).(b)Priority
 listThe Secretary and the Secretary of Agriculture, in consultation with the head of each affected Federal agency, shall annually develop a priority list for the sites under the jurisdiction of the applicable Secretary.(c)CriteriaProjects identified on the priority list developed under subsection (b) shall secure recreational public access to Federal public land in existence as of the date of enactment of this section that has significantly restricted access for hunting, fishing, and other recreational purposes through rights-of-way or acquisition of land (or any interest in land) from willing sellers..(b)Conforming
 amendments(1)Title 54(A)Table of sectionsThe table of sections affected for title 54 is amended by striking the item relating to section 200303 and inserting the following:200303. Availability of funds for certain projects..(B)Availability of depositsSection 200302(c)(3) of title 54, United States Code, is amended by striking Notwithstanding section 200303 of this title, money and inserting Money.(C)Contracts for acquisition of land and waterSection 200308 of title 54, United States Code, is amended in the first sentence, by striking by section 200303 of this title.(D)Contracts for options to acquire land and water in SystemSection 200309 of title 54, United States Code, is amended in the third sentence by striking by section 200303 of this title.(2)Federal land transaction facilitation actSection 206(f)(2) of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305(f)(2)) is amended by striking section 200303 of title 54 and inserting chapter 2003 of title 54.